United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3430
                                     ___________

Gloria Counter,                       *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
     v.                               * Western District of Arkansas.
                                      *
Arkansas Department of Finance and    *      [UNPUBLISHED]
Administration, et al.,               *
                                      *
            Appellees.                *
                                 ___________

                           Submitted: July 5, 2001
                               Filed: July 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Gloria Counter, who has worked as a revenue office cashier in Magnolia,
Arkansas, since 1991, filed this action against the Arkansas Department of Finance and
Administration and two supervisory employees, claiming defendants singled her out for
harsher discipline and punishment than her coworkers on the basis of her race, and in
retaliation for her pursuit of her rights. The district court1 granted defendants summary



      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
judgment as to Counter’s retaliation claim, finding no evidence of a causal connection
between any alleged adverse employment action and Counter’s protected activity.
Following a jury trial on the race discrimination claim, the district court granted
defendants judgment in accordance with the jury’s verdict. Counter appeals, and we
affirm.

        Having carefully reviewed the record and Counter’s arguments on appeal, we
conclude (1) the grant of summary judgment on Counter’s retaliation claim was proper
because there was no evidence that the supervisors who perpetrated the alleged adverse
employment actions were aware of Counter’s EEOC claims, see Barge v. Anheuser-
Busch, Inc., 87 F.3d 256, 259-60 (8th Cir. 1996); (2) Counter failed to preserve her
claim of instructional error, and there was no plain error, see Kehoe v. Anheuser-
Busch, Inc., 96 F.3d 1095, 1104 (8th Cir. 1996); (3) there was sufficient evidence to
support the jury’s verdict on the issue of race discrimination, see Smith, 151 F.3d at
818 (standard of review); and (4) Counter was not entitled to declaratory or injunctive
relief absent undisputed evidence, or a jury finding, that race was a motivating factor
in defendants’ actions. See 42 U.S.C. § 2000e-5(g); Browning v. President Riverboat
Casino-Missouri, 139 F.3d 631, 634 (8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-